*1053In this case the chancellor decided, that in entitling papers in this court where there are several parties to the suit, it- is not necessary to set out the names of all the parties at length; that where there are several complainants, it is sufficient to name the first complainant and others; that where a defendant is directed to deliver his property to a receiver, under the direction of a master, and the master decides wrong as to the property in his possession, he should appeal to the court to review the decision of the master, instead of committing a contempt by refusing to comply with the order; *that in such a case the master ought not to direct the delivery of property actually in the possession of other persons,or claimed by others who are parties to the suit as being in their possession, until the complainants have applied and got the receivership extended to such parties. Order allowing defendant to apply to review the master's decision, on payment of costs.